department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date contact person identification_number date date contact number employer_identification_number form required to be filed tax years uil dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements letter cg catalog number if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely holly o paz director exempt_organizations rulings and agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number 47632s department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number vil legend b c d e f g q r dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below do you meet the organizational_test under sec_501 of the code no for the reasons described below do you meet the operational_test under sec_501 of the code reasons described below no for the do you meet the requirements under sec_501 of the code no for the reasons described below letter cg catalog number 47630w issues e e e facts you are a corporation formed on b in the state of c your articles of incorporation provide in article il that your specific purpose is to engage in counseling on housing real_estate and finance you amended your articles of incorporation to include the following purposes - home housing assistance and fair rehabilitation counseling - homebuyer education programs - loss mitigation - marketing and outreach initiatives - mobility and relocation counseling - money debt management - mortgage delinquency and default resolution counseling - postpurchase counseling - predatory lending - prepurchase counseling - renters assistance - services for homeless improvement your bylaws do not include a purpose clause owners are stockholders you subsequently removed these provisions articles ii and ill of your bylaws indicate your you have five officers all of wnom are compensated for providing various services to you your board_of directors consists of four members three of your directors are related through business relationships you submitted an executed conflict of interest policy coi you may do business with one or more for-profit businesses owned by board members you may contract will be one of the with e owned by companies on the list of recommended providers and as such may be paid directly for certain services if a client is unable to pay for such services for bookkeeping services also g owned by f d mortgage foreclosure prevention your services include rental counseling assistance disaster relief assistance supplies new home purchase counseling counseling new home purchase and mortgage loan counseling consists of providing the uniform hud settlement cost booklet and working through a one-on-one environment you do not charge any fees for your services or each section in programs all services will be paid through grants or fundraising counseling services modification your down payment assistance program does not require any contribution from home sellers or home builders the amount of the down payment assistance is determined based upon your grant guidelines your down payment assistance grant guidelines state that the payments may be used for initial down payment closing costs points and pre-paid expenses the eligibility the program include combined household_income cannot exceed the requirements for maximum adjusted_income based on the guidelines of the united_states department of agriculture usda sec_502 as a reference and a benchmark and must receive an eligible from the summary checklist total liquid savings and annuities cannot be more than dollar_figure after the closing of the loan must not have ownership in another property must not have received a grant for the same category from you the maximum grant allowable is dollar_figure and cannot exceed of the purchase_price the grant is dispersed directly to the seller you submitted a copy of the usda sec_502 guidelines which state that individuals with incomes up to of the median income for the area are eligible you subsequently clarified letter cg catalog number 47630w in total that the dollar_figure liquid savings and annuities applies to refinancing under a loan modification not to home purchases home purchasers are only required to meet the sec_502 income guidelines to receive down payment assistance you do not sell or purchase homes you only provide down payment assistance for homes purchased from third parties you provide mortgage foreclosure prevention services for those homeowners whose lender has already proceeded to foreclosure you do not limit your services to a particular class your process includes the following steps - client brings in step mortgage statements appraisals and anything the bank has sent them all information they have on their home such as insurance_policy step -a credit report is run on the client step - an in-house financial form is completed with the client that includes all debt living_expenses and income step - a forensic home audit is performed to make sure all necessary paperwork and the processing of the loan were done legally step - you will contact the lender to get a detailed payoff to bring the mortgage current step - you eliminate all junk fees in the payoff through conversing with the lender step - if possible a loan modification will be negotiated to bring the mortgage current you do not directly provide any educational programs rather you will recommend classes offered by other entities you will discuss all possible options which can be pursued based on the information provided including refinancing loan modification principle reduction renting vs purchasing etc no written budget analysis will be provided unless required by hud your first meeting with a client lasts from to hours follow up meetings are on an as-needed basis throughout negotiation with the lender loan officer you selected the officers hud and the you make referrals to realtors attorneys mortgage brokers veterans administration your referral list of real_estate providers includes agencies and four a attorneys your referral list of attorneys includes four attorneys at least one of whom r bar-certified board member and their specialty and personally known to the board members through prior experienced in business transactions your referrals will consist of giving clients a list of providers you do not pay or accept referral fees you plan to apply for hud certification after you receive exemption you have not yet set your fees however you will use hud guidelines to set your fees the fees will not be refundable you plan to conduct fundraising events as well as solicit grants and donations attorneys because they are is you provide several different types of grants including rental mortgage foreclosure prevention or loan modification and or principal reduction rental grants are available to individuals seeking letter cg catalog number 47630w to rent an apartment but need help with the initial costs to move in such as first last months rent and security deposit or paying their monthly rent the applicant must state their hardship and run to determine debt ratios and for the amount they are applying for a credit report is verification of no prior landlord court evictions or tax_liens in order to be eligible the back-debt verification of employment is also required the ratio cannot exceed or one month’s rent whichever is less funds are disbursed directly to maximum grant is dollar_figure the landlord you do not utilize income restrictions eligibility is determined by how much the apartment is renting for and the client’s current debt-to-income ratio orbelowerthan mortgage foreclosure prevention assistance is provided to those who need help with saving their home from immediate foreclosure needing to bring the deficiency current to stop the foreclosure in order to be eligible for assistance an applicant must submit a hardship statement provide a recent credit report to verify debt-ratio and no recent foreclosures back debt ratio confirmed employment and not cannot exceed which is disbursed received a grant of same category the maximum grant allowable is dollar_figure directly to the lender or lender’s representative you do not utilize income restrictions back debt ratio cannot be lower than loan modification and or principal reduction assistance is provided to those who are looking to avoid a foreclosure and negotiate a reduced mortgage payment for an affordable payment eligibility criteria includes a hardship letter completion of application financial form qualification for a modification principal reduction from lender provide a copy of the modification principal reduction company’s agreement with the client property must be owner occupied modification agreement in place for any second mortgages or equity lines back debt ratio cannot exceed once the applicant has entered into a contract with the modification company and three of the grant will be given to the modification company the days after the right of rescission first and second for maximum grant is mortgage all funds are paid directly to the modification principle reduction company or lender you do not utilize income restrictions you provide assistance to clients who are trying to negotiate their own modification by explaining the lender’s procedures paperwork etc you do not negotiate directly with the lender a single mortgage or almost dollar_figure for a dollar_figure a q related for-profit you submitted copies of your board meeting minutes minutes of a meeting indicated that all loan modification provider you program services are provided by subsequently stated that q will no longer be involved because you are providing the services in house in fact q is now defunct other minutes indicated that you have telemarketers making calls the telemarketers are utilized for soliciting donations and are compensated on an hourly basis in addition you submitted copies of your website pages the website indicates that you provide legal advice housing support to veterans and active_duty personnel and investor relations investor relations involve the promotion of corporate foundation sponsorships legal advice is provided by your staff attorney to educate clients regarding various scenarios and or catastrophe rights options available in areas such as foreclosure bankruptcy short_sales under hud guidelines veterans’ assistance consists of the full range of services including financial counseling referrals to outside legal entities real_estate or financing needs grants for down payment assistance attorney fees realtor fees and or costs to make home handicap accessible finally you currently share a facility with r’s law firm leased from an unrelated landlord letter cg catalog number 47630w law sec_501 of the code provides that an organization described in sec_501 shall be exempt from taxation sec_501 of the code provides that corporations may be exempted from tax if they are organized and operated exclusively for charitable or educational_purposes and no part of their net_earnings inures to the benefit of any private_shareholder_or_individual sec_501 of the code provides that organizations which provide credit_counseling_services as a substantial purpose shall not be exempt from taxation under sec_501 unless they are described in sec_501 or sec_501 and they are organized and operated in accordance with the following requirements a the organization-- provides i circumstances of consumers credit_counseling_services tailored to the specific needs and ii makes no loans to debtors other than loans with no fees or interest and does not negotiate the making of loans on behalf of debtors iii provides services for the purpose of improving a consumer's credit record credit history or credit rating only to the extent that such services are incidental to providing credit_counseling_services and iv does not charge any separately_stated fee for services for the purpose of improving any consumer's credit record credit history or credit rating a the organization does not refuse to provide credit_counseling_services to consumer due to the inability of the consumer to pay the ineligibility of the consumer for debt management plan enrollment or the unwillingness of the consumer to enroll in a debt management plan the organization establishes and implements a fee policy which-- i requires that any fees charged to a consumer for services are reasonable ii allows for the waiver of fees if the consumer is unable to pay and b c in part on iii except to the extent allowed by state law prohibits charging any fee based in the consumer's whole or payments to be made pursuant to a debt management plan or the projected or a debt management actual savings to the consumer resulting from enrolling in plan a percentage of the consumer's debt letter cg catalog number 47630w d at all times the organization has a board_of directors or other governing body-- i which is controlled by persons who represent the broad interests of the public such as public officials acting in their capacities as such persons having special knowledge or expertise in credit or financial education and community leaders ii not more than percent of the voting power of which is vested in persons who are employed by the organization or who will benefit financially directly or indirectly from the organization's activities other than through the receipt of reasonable directors' fees or the repayment of consumer debt to creditors other than the credit_counseling_organization or its affiliates and iii not more than percent of the voting power of which is vested in persons who are employed by the organization or who will benefit financially directly or indirectly from the organization's activities other than through the receipt of reasonable directors’ fees f the organization receives no amount for providing referrals to others for debt_management_plan_services and pays no amount to others for obtaining referrals of consumers sec_501 provides that if an organization is described in sec_501 and is providing credit_counseling_services as a substantial purpose it may be exempted from tax only it does not solicit contributions from consumers during the initial counseling process or while if the consumer is receiving services from the organization sec_501 provides that if an organization is described in sec_501 and is providing credit_counseling_services as a substantial purpose it may be exempted from tax only its aggregate revenues from payments by creditors of consumers of the organization if attributable to debt_management_plan_services do not exceed a specified percentage of total revenues sec_501 defines for purposes of sec_501 the term credit_counseling_services to mean i the providing of educational information to the general_public on budgeting personal finance financial literacy saving and spending practices and the sound use of consumer credit ii the assisting of individuals and families with financial problems by providing them with counseling or iii a combination of the activities described above sec_1_501_c_3_-1 of the income_tax regulations regulations provides that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in if an organization fails to meet either the organizational_test or the operational such section test it is not exempt letter cg catalog number 47630w sec_1_501_c_3_-1 of the regulations provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than an insubstantial part of its activities in activities that in themselves are not in furtherance of one or more exempt purposes as sec_1_501_c_3_-1 of the regulations provides that an organization's assets must be its governing instrument or dedicated to an exempt_purpose either by an express provision in by operation of law sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as it engages primarily in activities operated exclusively for one or more exempt purposes only if that accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the sec_1_501_a_-1 of the regulations defines benefit of private shareholders or individuals the words private shareholder or individual’ in sec_501 of the code to refer to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated for exempt purposes unless it serves a public rather than private interest to meet this requirement an organization must establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in its generally accepted legal sense and includes the relief of the poor and sec_501 in distressed or of the underprivileged sec_1_501_c_3_-1 of the regulations provides that the term educational as used in sec_501 of the code relates to a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community in revrul_69_441 1969_2_cb_115 the service found that a nonprofit organization formed to help reduce personal bankruptcy by informing the public on personal money management and aiding low-income individuals and families with financial problems was exempt under section letter cg catalog number 47630w c of the code its board_of directors was comprised of representatives from religious organizations civic groups labor unions business groups and educational institutions the organization provided information to the public on budgeting buying practices and the sound use of consumer credit through the use of films speakers and publications it aided low- income individuals and families who have financial problems by providing them with individual counseling and if necessary by establishing budget plans under the budget plan the debtor a_trust account and voluntarily made fixed payments to the organization holding the funds in the organization did not disbursing the funds on a partial payment basis to the creditors charge fees for counseling services or proration services the debtor received full credit against the organization did not make loans to debtors or negotiate his debts for all amounts paid loans on their behalf finally the organization relied upon contributions primarily from the creditors participating in the organization's budget plans for its support by aiding low-income individuals and families who have financial the service stated that problems and by providing without charge counseling and a means for the orderly discharge of moreover by providing indebtedness the organization was relieving the poor and distressed the public with information on budgeting buying practices and the sound use of consumer credit the organization was instructing the public on subjects useful to the individual and beneficial to the community thus the organization was exempt from federal_income_tax under sec_501 of the code the service compared this holding with the holding of revrul_65_299 1965_2_cb_165 which holds that a nonprofit organization formed to advise counsel and assist individuals in solving their financial difficulties by budgeting their income and expenses and effecting an orderly program for the payment of their obligations qualifies for exemption from federal_income_tax under sec_501 of the code rather than under sec_501 a number of instances outside the context of credit counseling individual counseling has in revrul_78_99 1978_1_cb_152 free been held to be a tax exempt charitable activity individual and group counseling of widows revrul_76_205 1976_1_cb_154 free counseling and english instruction for immigrants revrul_73_569 1973_2_cb_178 free counseling to pregnant women revrul_70_590 1970_2_cb_116 clinic to help users of mind-altering drugs revrul_70_640 1970_2_cb_117 free marriage counseling revrul_68_71 1968_1_cb_249 career planning education through free vocational counseling and publications sold at overwhelmingly the counseling activities described in these rulings were a nominal charge provided free and the organizations were supported by contributions from the public in 326_us_279 the supreme nonexempt purpose if substantial in nature will court held that the presence of a single destroy the exemption regardless of the number or importance of truly exempt purposes letter cg catalog number 47630w application of law sec_501 of the code sets forth two main tests for an organization to be recognized as an organization must be both organized and operated exclusively for purposes exempt described in sec_501 sec_1_501_c_3_-1 you fail both tests organizational_test it is organized exclusively for exempt purposes thus satisfying the to demonstrate that organizational_test an organization must have a valid purpose clause see sec_1 c - therefore you do not you do not have a valid purpose clause b i of the regulations a valid purpose clause limits the organization’s purposes to one or meet the organizational_test more exempt purposes and does not expressly empower the organization to engage otherwise in than as furtherance of one or more exempt purposes an insubstantial part in themselves are activities activities that not its of in your articles provide that your specific purpose is to provide counseling on housing real_estate and finance your amendment added the following purposes fair housing assistance home improvement and rehabilitation counseling homebuyer education programs loss mitigation debt marketing purchase management services for counseling homeless prepurchase counseling initiatives delinquency predatory lending and default mobility and counseling assistance counseling resolution mortgage relocation outreach renters’ money post and not limit your purposes to one or more exempt purposes specifically your articles do providing unsecured loss mitigation mortgage delinquency and default resolution counseling for example this provision money debt management can serve as nonexempt purposes allows you to provide services to non-charitable beneficiaries and make referrals to for-profit organizations thus your articles do not limit your purposes to one or more exempt purposes therefore you do not have a valid purpose clause operational_test to satisfy the c operational_test an organization must establish that it exclusively for one or more exempt purposes you failed to establish that you are operated exclusively for one or more exempt purposes is operated sec_1_501_c_3_-1 of the regulations your activities are not charitable most of your time and resources are devoted to providing grants to individuals who are not part of a charitable_class you provide grants under the following programs rental assistance new home purchase refinancing mortgage modification and mortgage foreclosure prevention all grant programs include various eligibility criteria however none of the programs are restricted to individuals considered to be low-income the grant programs you provide to individuals do not further charitable purposes helping clients avoid losing their home through the foreclosure process or obtaining rental housing that they could not otherwise afford does not provide relief letter cg catalog number 47630w to the poor and distressed within the meaning of sec_1_501_c_3_-1 of the regulations or serve any other purpose recognized as charitable rul which aided low-income you are unlike the organization described in rev individuals and families who have financial problems thereby relieving the poor and distressed while your counseling program is educational the grants are an integral part of the program the presence of a single non-exempt and they are not educational nor are they charitable purpose will destroy exemption regardless of other truly exempt_purpose better business bureau of washington d c v u s supra thus you failed to establish that your activities are charitable within the meaning of sec_501 of the code more than an insubstantial part of your activities are in furtherance of a nonexempt purpose in contravention of sec_1_501_c_3_-1 of the regulations therefore you are not operated for an exempt_purpose inurement an organization is not operated exclusively for one or more exempt purposes if its net_earnings sec_501 inure in whole or in part to the benefit of private shareholders or individuals of the code sec_1_501_c_3_-1 of the regulations your directors determine their own your net_earnings inure to the benefit of your directors salaries regardless of the fact that you have adopted a conflict of interest policy a conflict of interest policy is impossible to enforce due to the fact that all four of your directors are compensated by the organization in addition g and r each owned by board members are included on your referrals lists the purpose of the referrals is to generate new business for those on the list therefore your net_earnings inure to the benefit of your directors your an ownership_interest compensation arrangement essentially provides each director with therefore you are not described in sec_501 of the code private benefit an organization is not organized or operated exclusively for exempt purposes unless it serves a see sec_1_501_c_3_-1 of the regulations the public rather than a private interest referral services you provide to for-profit corporations substantially benefit not only g and r but in addition all of the entities included on the referral lists because you facilitate new clients your grants to non-charitable beneficiaries and to loan modification companies do not further an exempt_purpose therefore you have not demonstrated that your operations serve a public rather than a private interest as required by sec_1_501_c_3_-1 sec_501 of the code an organization that provides educational information on financial topics or financial counseling to homeowners who are at risk of foreclosure is providing credit_counseling_services within the thus even if you had established that you meaning of sec_501 of the code engage in such activities as a substantial purpose to be exempt from taxation you must in letter cg catalog number 47630w addition to complying with the requirements of sec_501 comply with the provisions of sec_501 credit counseling you do not comply with certain provisions of sec_501 of the code organizations must be governed by a board controlled by persons representing the broad interests of the public rather than by persons who benefit from the organization's activities sec_501 all of the voting power of your board_of directors is vested in persons who are employed by the organization and who will benefit financially directly or indirectly from the organization's activities other than through the receipt of reasonable directors’ fees or the repayment of consumer debt to creditors other than the credit_counseling_organization or its affiliates accordingly you do not have a board_of directors that is controlled by persons who represent the broad interests of the public as required by sec_501 you also fail to meet the requirements of sec_501 and iii which generally specify the percent of voting power that is allowed to be vested in financially interested persons therefore had you established that you provide educational information on financial topics or financial counseling to homeowners who are at risk of foreclosure as a substantial purpose and satisfy the that you otherwise met the requirements of sec_501 your failure requirements of sec_501 would prevent you from being exempt from taxation under sec_501 to conclusion based on the facts and information provided you are not organized or operated exclusively for exempt purposes you are not organized exclusively for exempt purposes as required by sec_1_501_c_3_-1 of the regulations because your articles of incorporation do not restrict you to sec_501 purposes you are not operated exclusively for an exempt_purpose as required by sec_1_501_c_3_-1 and sec_1_501_c_3_-1 of the regulations because you are not educating your clients nor do you provide your services to poor or distressed individuals you are organized and operated for commercial purposes any public purposes for which you may operate are only incidental to this primary nonexempt purpose you have not demonstrated that you do not allow your net_earnings to inure to private individuals as required by sec_1_501_c_3_-1 of the regulations you do not serve a public rather than a private interest as required by sec_1_501_c_3_-1 of the regulations therefore you in addition you do not meet the requirements of section are not described in sec_501 q of the code due to the composition of your board you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will if your consider your statement and decide if the information affects statement does not provide a basis to reconsider our determination we will forward your case to you can find more information about the role of the appeals_office in our appeals_office publication exempt_organization appeal procedures for unagreed issues our determination types of information that should be included in your appeal can be found on page of letter cg catalog number 47630w publication these items include s n w p the organization’s name address and employer_identification_number a statement that the organization wants to appeal the determination the date and symbols on the determination_letter a statement of facts supporting the organization's position in any contested factual issue astatement outlining the law or other authority the organization is relying on and a statement as to whether a hearing is desired the statement of facts item must be declared true under penalties of perjury done by adding to the appeal the following signed declaration this may be under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if if you do not intend to protest this determination you do not need to take any further action we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters letter cg catalog number 47630w please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh if you fax you may fax your statement using the fax number shown in the heading of this letter your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely holly o paz director exempt_organizations rulings agreements enclosure publication letter cg catalog number 47630w
